 

Exhibit 10.1

 

Executive EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into as of
April 16, 2014 (the “Effective Date”) between RegeneRx Biopharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and J.J. Finkelstein (the “Executive”).

 

Recitals

 

Whereas, the parties previously entered into an Employment Agreement which was
terminated in December 2011 and now desire to enter into a new Executive
Employment Agreement;

 

Whereas, Executive possesses substantial knowledge and experience with respect
to the Company’s business; and

 

Whereas, the Company desires to continue to employ Executive to have the
benefits of his expertise and knowledge and Executive, in turn, desires to
remain in employment with the Company;

 

Now, Therefore, in consideration of the mutual covenants and representations
contained in this Agreement, the Company and Executive agree as follows:

 

Agreement

 

1.           Employment Of Executive; Position. The Company agrees to employ
Executive and Executive agrees to be employed by the Company as the President
and Chief Executive Officer subject to the terms and conditions of this
Agreement. In connection therewith, Executive shall devote his best efforts,
experience and judgment and sufficient business time and attention to fully
discharge his duties and responsibilities, to the business of the Company.

 

2.           Term Of Employment And Renewal. The term of Executive’s employment
hereunder is for an initial term of one (1) year from April 1, 2014 (the
“Initial Term”). Subject to the provisions of Section 13 of this Agreement, the
Initial Term of this Agreement has been and shall be automatically extended for
successive one (1) year periods (each a “Renewal Period”) unless the Company or
Executive gives written notice to the other at least thirty (30) days prior to
the expiration of a Renewal Period, of such party’s election not to extend this
Agreement. References herein to the “Term” shall mean the Initial Term as it may
be so extended by one or more Renewal Periods. The last day of the Term is the
“Expiration Date.”

 

3.           Duties. During the Term, Executive shall serve in an executive
capacity and shall perform such duties and responsibilities as are customarily
associated with his position and such other duties not inconsistent with his
title and position and as may be assigned to him by the Company. Executive shall
act in conformity with the written and oral policies of the Company and within
the limits, budgets, business plans and instructions as set by its Board of
Directors (the “Board”). Executive shall be subject to the authority of the
Board and the Company’s duly appointed officers.

 

1

 

 

 

4.           Place Of Employment. Executive acknowledges that the Company’s
offices and headquarters are currently located in the County of Montgomery,
State of Maryland and that shall be the initial site of Executive’s employment.

 

5.           Other Employment Policies. The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

6.           Compensation.

 

6.1           Base Salary. Executive shall receive an annual base salary of One
Hundred Twenty-five Thousand U.S. Dollars (US$ 125,000) (the “Base Salary”),
subject to standard federal and state payroll withholding requirements. The Base
Salary shall be payable in equal periodic installments which are not less than
on a monthly basis. The Base Salary shall not be adjusted downward without the
written consent of Executive, except in a circumstance which is part of a
general reduction or other concessionary arrangement affecting all employees or
affecting senior executive officers. Base salary for executive to be effective
as of April 1, 2014.

 

6.2           Bonus. Executive shall be eligible to receive an annual bonus in
such amount as shall be determined in the sole discretion of the Board.

 

7.           Stock.

 

7.1           Stock Options. To date, Executive has been granted options (the
“Options”) to purchase shares of the Company’s common stock pursuant to the
Company’s Amended and Restated 2000 Stock Option and Incentive Plan and 2010
Stock Option and Incentive Plan (“Plan”). Additionally, and from time to time at
the sole discretion of the Company’s Board, the Company may make additional
stock option awards to Executive (the “Additional Options”). Subject to the
provisions below regarding accelerated vesting of option grants, the specific
terms and conditions of the Option and any Additional Options will be as set
forth in the Plan, and any stock option agreement between Executive and the
Company.

 

7.2           Acceleration Clause For Stock Vesting. In the event of (a)
Executive’s termination from employment without Cause as that term is defined in
Section 13.2 of this Agreement; or (b) a Change of Control event as is set forth
under Section 12.1 of this Agreement, all of Executive’s Options and any
Additional Options shall be immediately vested and become exercisable in full.
Additionally, and without in any way limiting the foregoing, Executive's Options
and any Additional Options will also become immediately vested and become
exercisable in full in the event of a "Change of Control" (or any similar term
provided for in the Applicable Plan) as defined under the terms of the equity
plan (the "Applicable Plan") pursuant to which such option was granted.

 

2

 

  

8.           Benefits. Executive shall be entitled to (i) participate in and
receive all standard employee benefits under applicable Company welfare benefits
plans and programs (if and when such benefits are established by the Company) to
the same extent as other senior executives of the Company; (ii) participate in
all applicable incentive plans, including stock option, stock, bonus, savings
and retirement plans provided by the Company (if and when such plans
are established by the Company), which are offered to senior executive officers
in the Company (provided, however, that the Company is not obligated to award
any particular type or amount of equity to Executive); (iii) receive such
perquisites as the Company may establish from time to time which are commiserate
with Executive’s position and comparable to those received by other senior
executives of the Company; (iv) paid vacation of at least four (4) weeks per
annum; and (v) holidays, leaves of absence and leaves for illness and temporary
disability in accordance with the policies of the Company and federal, state and
local law. At the time this contract is executed the Company does not have a
health insurance plan. If in the future the Company does offer health insurance
to employees, Executive will have the option of joining the Company sponsored
plan. The Company shall procure and maintain in effect during the Term (a) life
insurance policy covering the life of Executive with coverage in the amount of
not less than $1,000,000, provided, however, that the Company shall not be
obligated to pay more than $400 per month (as may be adjusted by mutual
agreement of Executive and the Company). Any premium payments or other payments
in excess of such amount shall be paid by Executive. To the extent required by
the Internal Revenue Code of 1986, as amended, insurance payments made by the
Company on behalf of Executive or reimbursed by the Company shall be taxable and
subject to applicable withholding.

 

9.           Outside Activities.

 

9.1           Other Employment/Enterprise. Except with the prior written consent
of the Company’s Board, Executive will not while employed by the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities or serve as a member of a not-for-profit
or for-profit board of directors so long as such activities do not materially
interfere or conflict with the performance of his duties hereunder.

 

9.2           Conflicting Interests. Except as permitted by Section 9.3, while
employed by the Company, Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by him to
be adverse or antagonistic to the Company, its business or prospects, financial
or otherwise.

 

9.3           Competing Enterprises. While employed by the Company, except on
behalf of the Company, Executive will not directly or indirectly, whether as an
officer, director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which are
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company;
provided, however, that anything above to the contrary notwithstanding, he may
own, as a passive investor, securities of any public competitor corporation, so
long as his direct holdings in any one such corporation shall not in the
aggregate constitute more than 1% of the voting stock of such corporation.

 

3

 

  

10.         Proprietary Information, Nonsolicitation, Noncompetition And
Inventions Assignment Obligations. As a condition of employment, Executive
agrees to execute and abide by the Proprietary Information, Nonsolicitation,
Noncompetition and Inventions Assignment Agreement attached as Exhibit A to this
Agreement.

 

11.         Former Employment.

 

11.1         No Conflict With Existing Obligations. Executive represents that
his performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement or obligation of any kind
made prior to his employment by the Company, including agreements or obligations
he may have with prior employers or entities for which he has provided services.
Executive has not entered into, and agrees he will not enter into, any agreement
or obligation either written or oral in conflict herewith.

 

11.2         No Disclosure Of Confidential Information. If, in spite of the
second sentence of Section 11.1, Executive should find that confidential
information belonging to any former employer might be usable in connection with
the Company’s business, Executive will not intentionally disclose to the Company
or use on behalf of the Company any confidential information belonging to any of
Executive’s former employers (except in accordance with agreements between the
Company and any such former employer); but during Executive’s employment by the
Company he will use in the performance of his duties all information which is
generally known and used by persons with training and experience comparable to
his own and all information which is common knowledge in the industry or
otherwise legally in the public domain.

 

12.         Change Of Control.

 

12.1         Definition. “Change of Control” shall be deemed to occur upon any
of the following events:

 

(a)the sale of all or substantially all of the assets of the Company to an
unrelated person or entity;

 

(b)a merger, reorganization or consolidation in which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the surviving or resulting
entity, or its parent corporation, immediately upon completion of such
transaction;

 

(c)the sale of all of the capital stock of the Company to an unrelated person or
entity;

 

4

 

 

 

(d)if any individual, firm, corporation, or other entity, or any group (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”, other than (1) a trustee or other fiduciary holding securities
of the Company under an employee benefit plan of the Company or (2) Executive,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company, or (B) the
combined voting power of the Company’s then-outstanding securities entitled to
vote generally in the election of directors, or

 

(e)any other transaction in which the owners of the Company’s outstanding voting
power prior to such transaction do not own at least a majority of the
outstanding voting power of the relevant entity after the transaction, in each
case, regardless of the form thereof.

 

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations, notices, and other guidance
of general applicability issued thereunder.

 

12.2         Severance.

 

(a)          In the event that Executive’s employment with the Company is
involuntarily terminated within 12 months after a Change of Control event, as
defined in Section 12.1, or within 12 months after a Change of Control event
Executive resigns his employment for “Good Reason” as defined in Section 13.5,
then the Company shall (i) pay to Executive on the Release Effective Date (as
defined below), in a lump sum cash payment, an amount equal to his annual Base
Salary in effect on the date of his termination from employment, less any
applicable federal and state taxes and withholdings, and (ii) to the extent that
Executive is eligible for and participates in a Company sponsored health
insurance plan the Company shall pay or reimburse Executive for the amount of
any insurance premiums for a twelve-month period beginning on the Release
Effective Date, but these payments shall be limited to the amount of the
premiums being paid by the Company for Executive’s coverage or the amount being
reimbursed for insurance premiums immediately prior to the date of his
termination from employment provided, however, that if the Company determines,
in its sole discretion, that the payment of the insurance premiums would result
in a violation of the nondiscrimination rules of Code Section 105(h)(2) or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), or if otherwise required by the Code, then
the Company may, in its sole discretion, elect to pay Executive on the first day
of each month during such twelve-month period a fully taxable cash payment equal
to the insurance premiums for that month, subject to applicable tax
withholdings, which Executive may, but is not obligated to, use toward the cost
of health insurance coverage. To receive any severance pay and benefits pursuant
to this Section 12.2(a) (collectively, the “Change of Control Severance”) (other
than Accrued Compensation, as defined below), Executive shall first be required
to execute and deliver to the Company a valid and fully effective general waiver
and release of any claims against the Company, its affiliates, officers,
directors, agents and employees in a form satisfactory to the Company, in
accordance with the provisions of the Older Workers’ Benefit Protection Act, as
amended (including the right to rescind and a period to consider the terms) (the
“General Release”). The date upon which the General Release is executed and
delivered to the Company, and can no longer be revoked, is referred to as the
“Release Effective Date.”

 

5

 

 

 

(b)          In the event the Executive’s employment is terminated without
Cause, as defined in Section 13.1 of this Agreement, the Company shall pay
Executive on the Release Effective Date, severance pay (“Severance Pay”) as
follows: (i) a lump sum payment in an amount equal to one-half of the
Executive’s then annual base salary if within the first anniversary date of this
Agreement; or (ii) a lump sum payment in an amount equal to three-fourths of the
Executive’s then annual base salary if within the first anniversary date and
second anniversary date of this Agreement; or (iii) a lump sum payment in an
amount equal to the Executive’s then annual base salary if any time after the
second anniversary date of this Agreement, less all federal and state
withholdings. To receive such payment, the Executive will be required to execute
a general release of liability with the Company substantially in the form
attached hereto as Exhibit B (and as may be amended or modified prior to
execution by the Company to comply with changing laws or legal norms) on or
before the effective date of termination (the “General Release”). To the extent
that Executive is eligible for and participates in a Company sponsored health
insurance plan the Company shall pay or reimburse Executive for the amount of
any insurance premiums for a twelve-month period beginning on the Release
Effective Date, but these payments shall be limited to the amount of the
premiums being paid by the Company for Executive’s coverage or the amount being
reimbursed for insurance premiums immediately prior to the date of his
termination from employment; provided, however, that if the Company determines,
in its sole discretion, that the payment of the insurance premiums would result
in a violation of the nondiscrimination rules of Code Section 105(h)(2) or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), or if otherwise required by the Code, then
the Company may, in its sole discretion, elect to pay Executive on the first day
of each month during such twelve-month period a fully taxable cash payment equal
to the insurance premiums for that month, subject to applicable tax
withholdings, which Executive may, but is not obligated to, use toward the cost
of health insurance coverage (the “Severance Benefits,” and together with the
Severance Pay, “Severance”). In addition, the Company shall reimburse the
Executive for premiums he pays for life insurance, if any, for a twelve-month
period beginning on the Release Effective Date if Executive executes the General
Release. Such reimbursement, in the aggregate, will be capped at the $400 per
month (or such other amount if the Company’s premium payment obligation is
adjusted in accordance with Section 8). The Company’s reimbursement obligation
is conditioned on the Executive providing written verification of his premium
payments to the Company, and the reimbursement obligation will end immediately
if the Executive obtains life insurance from any other source during the twelve-
month post-termination period. To the extent required by the Code, the Company’s
reimbursement of life insurance premiums shall be taxable and subject to
applicable withholding.

 

(c)          By no later than two weeks after the date of Executive’s
termination from employment under this Section (or earlier if required by
applicable law or the Company’s policies), the Company shall pay to Executive
any Accrued Compensation. “Accrued Compensation” shall mean any Base Salary owed
to Executive for services performed before the date of his termination from
employment, any bonuses earned, if any, for bonus periods that have concluded
prior to the date of his termination (and not including bonuses for the period
in which Executive’s termination occurs, unless otherwise provided by the
Company in its discretion), or any unused vacation or personal time in
accordance with the applicable policies of the Company.

6

 

 

 

13.         Termination. The parties acknowledge that Executive’s employment
with the Company is at-will. The provisions of Sections 13.1 through 13.5 govern
the amount of compensation, if any, to be provided to Executive upon termination
of employment in circumstances other than those governed by Section 12 above and
do not alter this at-will status.

 

13.1         Termination By The Company Without Cause.

 

(a)          The Company shall have the right to terminate Executive’s
employment with the Company at any time without Cause (as that term is defined
in Section 13.2) by giving notice as described in Section 13.7 of this
Agreement. Termination of employment on account of Executive’s death or
inability to perform his duties shall be governed by Section 13.4 below.

 

(b)          In the event Executive’s employment is terminated without Cause, he
shall receive any Accrued Compensation, and shall be entitled to receive the
Severance under the terms of Section 12.2(b) above.

 

13.2         Termination by Company for Cause.

 

(a)          The Company, by action of its Board, may terminate Executive’s
employment under this Agreement for Cause at any time by giving notice as
described in Section 13.7 of this Agreement.

 

(b)          “Cause” for termination means: (i) refusal, failure or neglect to
perform the material duties of his employment under this Agreement (other than
by reason of Executive’s physical or mental illness or impairment); (ii) willful
dishonesty, fraud, embezzlement or misconduct with respect to the business or
affairs of the Company; (iii) indictment or conviction of a felony or of any
crime involving dishonesty or moral turpitude; or (iv) Executive’s refusal to
abide by or comply with the directives of the Board so long as those directives
are lawful and ethical.

 

(c)          In the event Executive’s employment is terminated at any time with
Cause, he will not receive Severance or Change of Control Severance under
Section 12.2 or otherwise, or any additional compensation other than his Accrued
Compensation, if any.

 

13.3         Voluntary Termination By Executive.

 

(a)          Executive may voluntarily terminate his employment with the Company
at any time by giving notice as described in Section 13.7.

 

(b)          In the event Executive voluntarily terminates his employment (other
than for Good Reason after a Change of Control event or for Good Reason as that
term is defined in Section 13.5 below), he will not receive any Severance or
Change of Control Severance under Section 12.2 or otherwise, or any additional
compensation other than his Accrued Compensation, if any.

 

7

 

 

 

13.4         Termination for Inability to Regularly Perform Duties.

 

(a)          This Agreement shall terminate automatically in the event of
Executive’s death. The Company may terminate Executive’s employment in the event
of his illness, disability or other incapacity in such a manner that Executive
is rendered unable to perform the essential duties of his position, with or
without a reasonable accommodation, for more than either One hundred twenty
(120) consecutive days or more than a total of one hundred eighty (180) days in
any consecutive twelve (12) month period, unless otherwise prohibited by any
applicable federal, state, or local law or ordinance.

 

(b)          The determination regarding whether Executive is unable regularly
to perform his duties under (a) above shall be made by a doctor mutually
acceptable to Executive and the Company. Executive’s inability to be physically
present on the Company’s premises shall not constitute a presumption that
Executive is unable to perform such duties.

 

(c)          In the event Executive’s employment is terminated because of his
death or inability to regularly perform his duties as described in Section
13.4(a), the termination shall be deemed a termination of Executive’s employment
without Cause and Executive shall be entitled to receive the Severance under the
terms of Section 12.2(b).

 

13.5         Resignation By Executive For Good Reason. Executive may resign his
employment for “Good Reason” by giving notice as described in Section 13.7 of
this Agreement.

 

(a)          “Good Reason” is defined as (i) a material change in Executive’s
function, duties, or responsibilities with the Company, which change would cause
Executive’s position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof, unless consented to by
Executive, (ii) a relocation of Executive’s principal place of employment by
more than 60 miles from its location at the effective date of this Agreement,
unless consented to by Executive, (iii) a material reduction in the benefits and
perquisites to Executive from those being provided as of the effective date of
this Agreement, unless consented to by Executive, or (iv) any material failure
by the Company to pay or provide the compensation and benefits under this
Agreement except any such circumstance which is part of a general reduction or
other concessionary arrangement affecting all employees or affecting senior
executive officers. In each such event listed in (i) through (iv) above,
Executive shall give the Company notice thereof by no later than ninety (90)
days after the initial occurrence of the event or condition allegedly
constituting Good Reason which shall specify in reasonable detail the
circumstances constituting Good Reason. There shall be no Good Reason with
respect to any such event or condition cured by the Company within thirty (30)
days after such notice. If the Company fails to cure such event or condition
within this thirty (30) day period, Executive must terminate employment under
this provision within ninety (90) days after the cure period has expired (and
thereafter Executive may no longer terminate his employment for a Good Reason
based upon the event or condition that was not cured).

 

(b)          In the event of Executive’s resignation for a Good Reason the
resignation shall be deemed a termination of Executive’s employment without
Cause and Executive shall be entitled to receive Severance or the Change of
Control Severance, as the case may be, under the terms of Section 12.2.

 

8

 

 

 

13.6         Non-renewal of the Agreement. Non-renewal of this Agreement
initiated by the Company in accordance with Section 2 above resulting in the
termination of Executive’s employment by the Company, or resulting in
Executive’s demotion, shall be deemed a termination of Executive’s employment
without Cause and Executive shall be entitled to receive Severance under the
terms of Section 12.2(b). If Executive initiates a non-renewal of this Agreement
in accordance with Section 2 above, he shall not be entitled to any Severance or
Change of Control Severance, as the case may be, from the Company.

 

13.7         Notice; Effective Date of Termination. Termination of Executive’s
employment pursuant to this Agreement shall be effective on the earliest of:

 

(a)          thirty (30) days after Executive, for any reason, gives written
notice to the Company of his termination;

 

(b)          thirty (30) days after the Company, without Cause, gives written
notice to Executive of his termination, including for his inability to perform
services for a reason other than death; Executive will receive compensation
through the 30-day notice period. However, the Company reserves the right to
require that Executive not perform any services or report to work during the
30-day notice period.

 

(c)          immediately upon the Company giving written notice to Executive of
his termination for Cause.

 

(d)          immediately upon Executive giving written notice to the Company of
his termination for a Good Reason (and after the cure period has expired).

 

Any notices provided hereunder must be in writing and shall be deemed effective
upon the earlier of personal delivery (including personal delivery by hand,
telecopier, or telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at his address as listed
on the Company payroll.

 

14.         Application of Section 409A. Notwithstanding anything to the
contrary set forth herein, any payments and benefits provided under this
Agreement that constitute “deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”) shall not commence in connection with the
Executive’s termination of employment unless and until the Executive has also
incurred a Separation From Service, unless the Company reasonably determines
that such amounts may be provided to the Executive without causing him to incur
the additional 20% tax under Section 409A.

 

It is intended that each installment of Severance or Change of Control Severance
provided for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that the Severance or Change of Control Severance set forth in this Agreement
satisfy, to the greatest extent possible, the exceptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9).

 

9

 

 

 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and the Executive is, on the termination of service, a “specified employee” of
the Company or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the payments and benefits shall be delayed until the earlier to occur
of: (a) the date that is six months and one day after the Executive’s Separation
From Service, or (b) the date of the Executive’s death (such applicable date,
the “Specified Employee Initial Payment Date”). On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to the Executive a lump sum amount equal to the sum of
the payments and benefits that the Executive would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of such amounts had not been so delayed pursuant to this Section and
(ii) commence paying the balance of the payments and benefits in accordance with
the applicable payment schedules set forth in this Agreement.

 

The Company’s obligations to make any reimbursements or provide in-kind benefits
to Executive shall be subject to the following restrictions: (a) Executive must
provide documentation of any reimbursable expenses in accordance with the
Company’s then existing policies and procedures, (b) the expenses paid or
reimbursed by the Company in one calendar year shall not affect the expenses
paid or reimbursed in another calendar year, and (c) the reimbursement for any
expenses shall be made within a reasonable period of time following the date on
which the Company receives written documentation of the expense, provided that
all expenses will be reimbursed on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

 

15.         Validity; Complete Agreement. This Agreement and its Exhibit
constitute the entire agreement between Executive and the Company. This
Agreement is the complete, final, and exclusive embodiment of their agreement
with regard to this subject matter and supercedes any prior oral discussions or
written communications and agreements. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in writing signed by an
authorized officer of the Company.

 

16.         Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

17.         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

18.         Amendment. This Agreement shall not be modified or amended except by
written agreement of the parties hereto.

 

10

 

 

 

19.         Choice Of Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the law of the State of Maryland regardless of the
choice of law provisions of the State of Maryland or any other jurisdiction. The
Parties consent to the exclusive jurisdiction of the federal and state courts in
Maryland.

 

20.         Arbitration Of Disputes. Any controversy or claim arising out of
this Agreement or any aspect of Executive’s relationship with the Company
including the cessation thereof shall be resolved by arbitration in accordance
with the then existing Employment Dispute Resolution Rules of the American
Arbitration Association, in Montgomery County, Maryland, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. The
parties shall split equally the costs of arbitration, except that each party
shall pay its own attorneys’ fees. The parties agree that the award of the
arbitrator shall be final and binding.

 

21.         Indemnification. During the term of this Agreement, Executive shall
be entitled to coverage under any liability insurance procured by Company to the
same extent as other senior executives at the Company.

 

22.         Counterpart. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement.

 

23.         Delay; Partial Exercise. No failure or delay by any party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

24.         Successors And Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

 

25.         Advice Of Counsel. Executive and the Company hereby acknowledge that
each party has had adequate opportunity to review this Agreement, to obtain the
advice of counsel with respect to this Agreement, and to reflect upon and
consider the terms and conditions of this Agreement. The parties further
acknowledge that each party fully understands the terms of this Agreement and
has voluntarily executed this Agreement.

 

26.         Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

27.         Survival. Provisions of this Agreement which must survive the
termination of this Agreement in order to effectuate the intent of the parties,
including, but not limited to, Sections 10, 12.2 and 13, shall continue in
effect after the termination of the Agreement for a sufficient period of time
under the circumstances to effectuate the parties’ intent.

 

11

 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

  “Executive”       J.J. Finkelstein       /s/ J. J. Finkelstein   By: J.J.
Finkelstein       “The Company”       RegeneRx Biopharmaceuticals, Inc.      
/s/ L. Thompson Bowles MD   By: L. Thompson Bowles   Title: Chairman
Compensation Committee

 

12

 

 

